Citation Nr: 1103282	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asbestosis, pulmonary fibrosis, chronic bronchitis, and 
bronchiectasis (a pulmonary disorder) prior January 15, 2010.

2.  Entitlement to a rating in excess of 30 percent for a 
pulmonary disorder after January 15, 2010.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from June 14, 2004.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to January 15, 2010.

5.  Entitlement to a TDIU after January 15, 2010.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and June 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In December 2007, the Veteran testified 
at a hearing before the undersigned.  In February 2008, the 
Board, among other things, remanded the appeal for additional 
development.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

In a subsequent November 2010 rating decision, the RO granted 
service connection for tinnitus and bilateral hearing loss.  
Therefore, these claims are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding 
that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such issue.)  

In May 2008, the Veteran once again filed a petition to 
reopen a claim of entitlement to service connection for 
fungus of the ears and feet.  This claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The claims for a rating in excess of 30 percent for a pulmonary 
disorder and for a TDIU, both prior January 15, 2010, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From January 15, 2010, onward the preponderance of the 
competent and credible evidence of record shows the Veteran's 
asbestosis, pulmonary fibrosis, chronic bronchitis, and 
bronchiectasis required the use of outpatient oxygen therapy.

2.  From June 14, 2004, the preponderance of the competent and 
credible evidence of record does not show that the Veteran's PTSD 
is productive of more than occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  From January 15, 2010, onward the Veteran has met the 
schedular criteria for a 100 percent rating for his pulmonary 
disorder.


CONCLUSIONS OF LAW

1.  From January 15, 2010, the Veteran met the criteria for a 100 
percent rating for asbestosis, pulmonary fibrosis, chronic 
bronchitis, and bronchiectasis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.20, 4.97, Diagnostic Code 6833 (2010).

2.  From June 14, 2004, the Veteran has not met the schedular 
criteria for a rating in excess of 30 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2010).

3.  From January 15, 2010, the claim for a TDIU is moot and is 
dismissed.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to all the issues on appeal, the Board finds that there is no 
issue as to providing an appropriate application form.  

As to the claim for an increased rating for a pulmonary disorder 
from January 15, 2010, given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  The record also shows that in May 
2008 the Veteran was provided notice in accordance with the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) as to potential 
downstream issues such as an effective date and that the claim 
was thereafter readjudicated in the November 2010 supplemental 
statement of the case.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

As to the claim for a higher evaluation for PTSD, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection for his disorders.  In Dingess, the Court 
also held that in cases where service connection has been granted 
and an initial disability evaluation has been assigned, the 
service connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, regardless of whether or not 
the notice that the Veteran was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

As to the claim for a TDIU from January 15, 2010, as explained 
below, the Veteran's claim has become moot because the Board has 
granted a 100 percent schedular rating for his pulmonary disorder 
effective from January 15, 2010.  Therefore, regardless of 
whether or not VA complied with its duty to assist the claimant, 
any failure in that duty is harmless error.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of lack of legal merit).  

As to the duty to assist, as to all the issues on appeal the 
Board finds that VA has secured all available and identified 
pertinent in-service and post-service evidence as well as 
complied with the Board's February 2008 remand directions by 
obtaining and associating with the record all of the claimant's 
post-August 2005 VA treatment records.  See 38 U.S.C.A. 
§ 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  The record also shows that, while 
the RO attempted to obtain the Veteran's Social Security 
Administration (SSA) records, in March 2007 the SSA notified VA 
that these records were no longer available. 

While the post-remand development did not include obtaining the 
Veteran's missing June 2006 and May 2007 pulmonary function tests 
(PFTs), providing the claimant with a new PFT which is adequate 
to rate his pulmonary disorder under all applicable rating 
criteria, or obtaining a medical opinion as to the effect of all 
of the claimant's service connected disabilities had on his 
employability, the Board finds these failings harmless error.  
The Board has reached this conclusion because, for the reasons 
explained below, the available evidence found in the claims files 
nonetheless shows that Veteran has met the criteria for a 100 
percent schedular rating for his pulmonary disorder effective 
January 15, 2010.  Therefore, from this time forward, he cannot 
suffer any harm because of this lack of development.

As to the claim for a higher evaluation for PTSD, the Veteran was 
afforded VA examinations in August 2004 and April 2007 which, 
along with the treatment records found in the record, the Board 
finds are adequate for rating purposes because the examiners 
after a review of the record on appeal and comprehensive 
examinations of the claimant provided medical opinions as to the 
severity of his disorder that allows the Board to apply the 
rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In this regard, the Board notes that, 
while the most recent VA examination is three years old, age 
alone does not make these examinations inadequate. VAOPGCPREC 11-
95.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Rating Claims

The Veteran and his representative contend that the claimant's 
pulmonary disorder and PTSD are manifested by symptomatology that 
makes him unable to work and therefore warrants the assignment of 
higher evaluations.  It is requested that the Veteran be afforded 
the benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current level of disability, 
however, is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  That being said, given unintended delays 
during the appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period that the increased rating claim 
has been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Moreover, in cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Pulmonary Disorder Claim

Historically, the Veteran's asbestosis, pulmonary fibrosis, 
chronic bronchitis, and bronchiectasis was rated as 30 percent 
disabling under old 38 C.F.R. § 4.97, Diagnostic Code 6899-6801 
(silicosis) (1995).  However, Diagnostic Code 6801 was written 
out of the rating criteria when 38 C.F.R. § 4.97 was revised in 
October 1996.  Therefore, given the nature and location of the 
Veteran's service connected asbestosis, pulmonary fibrosis, 
chronic bronchitis, and bronchiectasis, the Board will rate it 
under new 38 C.F.R. § 4.97, Diagnostic Code 6899-6833 
(asbestosis) (2010).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence). 

Under 38 C.F.R. § 4.97 Diagnostic Code 6833, the Veteran is 
assigned a rating for his pulmonary disorder by looking at, among 
other things, PFT results that include: Forced Expiratory Volume 
at one second (FEV-1), the ratio of FEV-1 to Forced Vital 
Capacity (FVC) (FEV-1\FVC), Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) (SB).  

In this regard, 38 C.F.R. § 4.97, Diagnostic Code 6833 provides a 
30 percent evaluation with a FVC of 65 to 74 percent of predicted 
value or a DLCO (SB) of 56 to 65 percent of predicted value.  A 
60 percent evaluation is warranted with FVC of 50 to 64 percent 
of predicted value, a DLCO (SB) of 40 to 54 percent of predicted 
value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  And, a 100 evaluation is warranted 
with FVC of less than 50 percent of predicted value, a DLCO (SB) 
of less than 40 percent of predicted value, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, cor pulmonale (right heart 
failure), pulmonary hypertension, or when the Veteran requires 
outpatient oxygen therapy. 

The Veteran is not required to meet each of the stated criteria 
in order to warrant an increased rating.  Rather, he need only 
meet one criterion because the criteria are listed in the 
alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

With the above criteria in mind, the Board notes that the record 
shows that the Veteran  required outpatient oxygen therapy from 
January 15, 2010.  Moreover, the February 2011 VA pulmonary 
examiner, after a review of the record on appeal and an 
examination of the Veteran, opined that his service connected 
asbestosis and bronchiectasis required outpatient oxygen therapy.  
This opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board may not substitute its own judgment on 
matters reserved for medical professionals).  While the Board 
finds that the Veteran, his wife, and his representative are 
competent and credible to report that the claimant receiving 
outpatient oxygen therapy because they can report on what they 
can see, such as when the appellant started to carry around an 
oxygen tank, nothing in the record documents the claimant's use 
of outpatient oxygen therapy prior to January 15, 2010.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

Under these circumstances, and granting the Veteran the benefit 
of the doubt in this matter, the Board concludes that the 
existing record shows that the claimant met the criteria for a 
100 percent rating for his service connected pulmonary disorder 
because of his use of outpatient oxygen therapy from January 15, 
2010, onward.  Hart, supra; 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.97.  

The question of whether the Veteran is entitled to a 100 percent 
rating prior to January 15, 2010, is still in appellate status 
and has been REMANDED to the RO for further evidentiary 
development. 



The PTSD Claim

The RO has most recently rated the Veteran's PTSD as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is 
warranted for when there is occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

Finally, the criteria for a 100 percent rating are:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the Veteran's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The Board acknowledges that symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Id, at 442.  In adjudicating a claim for a higher 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id, at 443. 

With the above criteria in mind, the Board notes that at the 
August 2004 VA examination the Veteran complained of problems 
with nightmares, an exaggerated startled response, and constant 
agitation.  Socially, it was reported that he was married, had 
three adult children, and was socially isolated.  Occupationally, 
it was reported that the Veteran retired in 1984 and had not 
worked since that time.  

On examination, his memory function for events was constricted.  
Otherwise, he was oriented to time, place, and person; speech was 
within normal limits; judgment was fair; he had no evidence of 
any major thought disturbance; and he denied homicidal and 
suicidal ideation.  It was thereafter opined that he had "mild" 
PTSD with a Global Assessment of Functioning (GAF) score of 66.

In an August 2006 letter from the Veteran's treating VA 
healthcare provider, it was reported that the claimant had 
problems with nightmares causing chronic sleep impairment, a 
great deal of irritability, panic attacks a few days a week, 
impaired short and long term memory, decreased motivation, and 
lack of trust.  It was thereafter opined that his PTSD was 
"severe" and significantly limited his ability to function both 
socially and occupationally.

Thereafter, at the April 2007 VA examination, the Veteran 
complained of problems with memory, depression, sleeping, 
nightmares, and an exaggerated startle response.  Socially, it 
was reported that he has been married for fifty-five years, had 
three adult children, nine grandchildren, and one great 
grandchild.  Occupationally, it was reported that the Veteran 
retired in 1984 and had not worked since that time.  The Veteran 
spends his days watching TV in addition to occasional yard work. 
On examination, he showed no evidence of a thought disorder; he 
denied having delusions, hallucinations, or ideas of reference; 
he denied homicidal and suicidal ideation; he was oriented to all 
three spheres; his speech was within normal limits; and he denied 
having panic attacks.  It was thereafter opined that he had 
"moderate" PTSD with a GAF score of 50.

Treatment records show the Veteran's periodic complaints of 
problems with depression, nightmares, flashbacks, intrusive 
thoughts, insomnia, nervousness, an exaggerated startle response, 
anxiety, hyper-arousal, and/or irritability.  See VA treatment 
records dated from January 2006 to October 2010.  

As to the severity of his PTSD, VA treatment records show the 
Veteran started taking psychiatric medication and attended group 
and individual therapy in 2006.  Id.  Counseling sessions 
thereafter document his having problems with a 
tense/anxious/euthymic affect, an anxious/worried mood, fair/good 
insight, and/or psychomotor agitation.  See VA treatment records 
dated in November 2007, February 2008, March 2008, May 2008, June 
2008, July 2008, September 2008, and October 2008.  

In addition, his GAF scores in 2006 ranged from a low of 50 to a 
high of 65; in 2007, his GAF scores were 65; in 2008, his GAF 
scores ranged from a low of 50 to a high of 65; in 2009, his GAF 
scores were 51; and in 2010, his GAF scores were 51.  See VA 
treatment records dated from January 2006 to October 2010.  

VA treatment records also note that he had "moderate to severe 
anxiety" in 2006 and characterized his PTSD as "moderate" and 
"mild" in 2006, 2008, and 2009.  See VA treatment records dated 
in February 2006, August 2006, July 2008, September 2008, October 
2008, November 2008, January 2009, and April 2009.  VA treatment 
records also noted that, while the Veteran is married, he and his 
wife have slept in separate beds for forty years due to his 
thrashing around at night.  See VA treatment records dated from 
January 2006 to October 2010.

As noted above, the record shows the Veteran's subjective 
complaints of problems with depression, nightmares, flashbacks, 
intrusive thoughts, insomnia, nervousness, an exaggerated startle 
response, anxiety, hyper-arousal, and irritability.  The record 
also shows that treatment for PTSD included medication and group 
and private therapy sessions.  The record also contains objective 
evidence of PTSD causing the Veteran to have problems with a 
tense/anxious/euthymic affect, an anxious/worried mood, fair/good 
insight, and psychomotor agitation.  Additionally, the August 
2004 VA examiner and the August 2006 healthcare provider both 
noted problems with memory.  Furthermore, in the August 2006 
letter it was opined that his PTSD was "severe" and 
significantly limited his ability to function both socially and 
occupationally.

However, the record is negative for objective evidence of the 
Veteran's PTSD being manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impaired judgment; impaired 
abstract thinking; or disturbance of motivation and mood.  See 
38 C.F.R. § 4.130.  

Moreover, while the August 2004 VA examiner and the VA healthcare 
provider in August 2006 noted the Veteran had problems with his 
memory, the voluminous treatment records found in the claims 
files are otherwise silent for objective evidence of the 
claimant's PTSD causing problems with memory such that he has 
retention of only highly learned material or that he forgets to 
complete tasks.  Therefore, the Board does not find these 
opinions credible.  See Madden v. Gober, 125 F.3d. 1477 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Similarly, while the August 2006 letter from the 
Veteran's treating VA healthcare provider reported that he had 
panic attacks a few days a week, nothing in the voluminous 
treatment records found in the claims files supports this 
assessment.  In fact, at the April 2007 VA examination the 
Veteran specifically denied having a problem with panic attacks.  
Therefore, the Board does not find it credible.  Id.  
Additionally, while the Veteran complained of social isolation, 
the record shows that he has been married to the same women for 
over fifty years and had a large extended family.  Id.  Likewise, 
while the record shows that the Veteran has not worked since 
1984, nothing in the record shows that he stopped working and 
continued to not work because of his service connected PTSD.  Id.  

In addition, while the record shows that his GAF score was as 
high as 65 and as low as 50, it most often shows it as 51 
suggesting that his PTSD was only manifested by "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
schooling function (e.g., few friends, conflicts with peers or 
co-workers)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).  Similarly, when characterizing the severity of his 
PTSD, while the VA healthcare provider in August 2006 opined that 
his PTSD was "severe" and significantly limited his ability to 
function both socially and occupationally, the Veteran's 
healthcare providers in his VA treatment records uniformly 
characterized it as "mild" or "moderate."  Likewise, the April 
2007 VA examiner, after a review of the record on appeal and an 
examination of the Veteran, opined that his PTSD was "mild."  
Therefore, the Board does not find the August 2006 opinion 
credible.  See Madden, supra; Bloom, supra.  

Furthermore, while the Board finds that the Veteran, his wife, 
and his representative are competent and credible to report on 
what they see and/or feel, the Board does not find them credible 
to provide an opinion as to whether or not the Veteran's PTSD 
causes occupational and social impairment with reduced 
reliability and productivity because such an opinion requires 
medical expertise which they do not have.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
finds the medical evidence of record, including the opinions by 
the two VA examiners, more competent and credible than these lay 
claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Under these circumstances, the Board finds that the preponderance 
of the competent evidence of record shows that the Veteran PTSD 
is best characterized as causing no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Therefore, the Board finds that record is against a 
rating in excess of 30 percent for PTSD.  Id.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

Additionally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2010) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 
(2008). 

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a 
higher evaluation for PTSD must be denied.

The TDIU Claim

As to the claim for a TDIU from January 15, 2010, for reasons 
explained above, the Veteran is entitled to a 100 percent 
schedular rating for his pulmonary disorder from January 15, 
2010, Therefore, the Board finds that the claim for a TDIU must 
be dismissed as moot from January 15, 2010, forward.  See 38 
C.F.R. §§ 3.340, 3.341, 4.1-4.16.


ORDER

From January 15, 2010, a 100 percent schedular evaluation is 
granted for asbestosis, pulmonary fibrosis, chronic bronchitis, 
and bronchiectasis, subject to those provisions governing the 
payment of monetary benefits.

From June 14, 2004, a rating in excess of 30 percent for PTSD is 
denied.

From January 15, 2010, the claim for a TDIU is moot and is 
dismissed


REMAND

As to the claim for a rating in excess of 30 percent for a 
pulmonary disorder prior to January 15, 2010, the Board finds 
that a remand is required because, while the Veteran was afforded 
VA examinations in August 2004, April 2007, and June 2009, the 
examinations are not adequate to rate the severity of his 
pulmonary disorder because detailed PFT findings are not of 
record.  Findings relating to the appellant's FVC as a "percent 
of predicted value," DLCO (SB) as a "percent of predicted 
value," and/or maximum exercise capacity in "ml/kg/min oxygen 
consumption" are not of record.  See 38 C.F.R. § 4.97 Diagnostic 
Code 6833.   On remand, an attempt should be made to search for 
any outstanding records which reflect more detailed numerical PFT 
results. 

The Veteran's VA treatment records make reference on a number of 
occasions to private healthcare providers who also treat him for 
his pulmonary disorder.  However, post-2003 treatment records 
from these providers are not found in the record.  Therefore, 
while the appeal is in remand status, attempts should be made to 
obtain and associate these records with the claims files.  See 
38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them). 

As to the claim for a TDIU prior to January 15, 2010, the Board 
notes that this issue was remanded in February 2008 to, among 
other things, obtain an opinion as to whether the Veteran's 
service connected disabilities prevented him from obtaining and 
maintaining substantial gainful employment.  See 38 C.F.R. 
§ 4.16(a), (b) (2010).  While the Veteran was afforded a number 
of post-remand VA examinations, a specific opinion as to whether 
his service connected PTSD and pulmonary disorder prevented 
employment was not obtained.  Therefore, the Board finds that a 
remand to obtain an answer to this question is required.  See 
38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998). 

As to the claim for a TDIU prior to January 15, 2010, the Board 
also finds that it must be deferred pending completion of the 
above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to enter 
a final decision on the matter). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC, after obtaining all needed 
authorizations, should obtain and associate 
with the record all of the Veteran's post-
2003 private and VA treatment records for 
his pulmonary disorder. In particular, 
special efforts should be made to locate 
any PFT reports from 2003 to 2010 which 
reflect detailed numerical results.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.

2.	After undertaking the above development to 
the extent possible, the RO/AMC should 
arrange for the Veteran's claims files to 
be reviewed by a pulmonologist.  After a 
review of the record on appeal, the 
pulmonologist must provide the following 
information for each of the post-June 2003 
PFTs, to the extent possible, including the 
PFTs conducted in connection with his 
August 2004, April 2007, and June 2009 VA 
examinations as well as those conducted in 
June 2006, November 2006, May 2007, October 
2007, and October 2009:

a.  What is the appellant's FVC 
as a percent of predicted value?

b.  What is the appellant's DLCO 
(SB) as a percent of predicted 
value?

c.  What is the appellant's 
maximum exercise capacity in 
ml/kg/min oxygen consumption? 

3.	After undertaking the above development to 
the extent possible, the RO/AMC should 
arrange for the claims folder to be 
reviewed by an appropriate VA physician to 
ascertain the impact of his service-
connected disabilities (i.e., PTSD, 
pulmonary disorder, bilateral hearing loss, 
and tinnitus) on his ability to obtain and 
maintain employment prior to January 15, 
2010.  After a review of the record on 
appeal and an examination of the claimant, 
the examiner should provide answers to the 
following question:

Prior to January 15, 2010, is it 
at least as likely as not that 
the Veteran's service-connected 
disabilities acting alone 
(i.e., without regard to any of 
his nonservice-connected 
disorders) precluded him from 
securing or following a 
substantially gainful occupation? 

Note:  In providing an answer to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

All conclusions should be explained in 
detail.  

4.	After undertaking the above development, 
the RO/AMC should provide the Veteran and 
his representative with updated VCAA notice 
in accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

5.	The RO/AMC should thereafter readjudicate 
the claims.  If any of the benefits sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, any evidence not received, and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response 
before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


